        Case 1:19-cv-00219-LY Document 24 Filed 04/25/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

TONY K. MCDONALD, JOSHUA B.
HAMMER, and MARK S. PULLIAM,                   No. 1:19-cv-219-LY

                          Plaintiffs,


      vs.


JOE K. LONGLEY, et al.,

                          Defendants,


            MOTION FOR LEAVE TO FILE BRIEF AMICUS CURIAE


                                        Scharf-Norton Center for
                                        Constitutional Litigation at the
                                        GOLDWATER INSTITUTE
                                        Matthew R. Miller (TX Bar # 24046444)
                                        500 E. Coronado Rd.
                                        Phoenix, Arizona 85004
                                        (602) 462-5000
                                        litigation@goldwaterinstitute.org

                                        Attorneys for Amicus Goldwater Institute
           Case 1:19-cv-00219-LY Document 24 Filed 04/25/19 Page 2 of 5



        Pursuant to Rule 7(b) of the Federal Rules of Civil Procedure and Local Rule 7.2(b), the

Goldwater Institute hereby respectfully moves for leave to appear as amicus curiae for the

purpose of filing the attached brief in support of the Plaintiffs’ motion for preliminary injunction.

The Goldwater Institute’s legal and policy expertise with regard to mandatory bar association

membership enables it to contribute to this Court’s consideration of the motion. Counsel for all

parties were notified of the Institute’s intent to file this brief, and indicated that they consent.

Granting this motion would not prejudice any party, and the accompanying brief complies with

all applicable rules.

I.      Identity and interest of amicus curiae.

        The Goldwater Institute was established in 1988 as a nonpartisan public policy and

research foundation dedicated to advancing the principles of limited government, economic

freedom, and individual responsibility through litigation, research, policy briefings and

advocacy. Through its Scharf–Norton Center for Constitutional Litigation, the Institute litigates

cases and files amicus briefs when its or its clients’ objectives are directly implicated.

        Among the Institute’s principal goals is defending the right of freedom of association and

freedom of speech against compulsory membership in state bar associations. Toward that goal,

the Goldwater Institute is currently representing the plaintiffs in Fleck v. Wetch, No. 16-1564

(8th Cir., pending), Crowe v. Oregon State Bar, No. 3:18-cv-02139-JR (D. Or., filed Dec. 13,

2018), and Schell v. Williams, No. CIV-19-281-C (W.D. Okla., filed Mar. 26, 2019). The

Institute has also filed a comment in Opinion Request 48487, currently pending before the

Opinion Committee of the Attorney General’s office, involving the constitutionality of Texas’

mandatory bar association membership, and has filed a petition asking the Arizona State Bar to

abolish its bar association membership requirement, as well. The Goldwater Institute believes its



                                                   1
           Case 1:19-cv-00219-LY Document 24 Filed 04/25/19 Page 3 of 5



policy experience and legal expertise will assist this Court in its decision of the Plaintiffs’ motion

for preliminary injunction.

II.    Granting the motion to appear as amicus curiae would not prejudice any party and
       would assist in this Court’s consideration of the motion.

       This motion is made with the consent of all parties and well in advance of the close of

briefing on this motion, so all parties will have sufficient time to address any points raised in the

amicus brief.

       Amicus curiae provides a helpful service in “advis[ing] a court upon questions of law or

practice arising in a proceeding.” Flinn v. Krotz, 293 S.W. 625, 626 (Tex. Civ. App.—San

Antonio 1927), and when the amicus “has unique information or perspective that can help the

court beyond the help that the lawyers for the parties are able to provide,” the court should grant

leave for an amicus to appear. Cmty. Ass’n for Restoration of Env’t (CARE) v. DeRuyter Bros.

Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999).

       The proposed brief addresses an important point which is touched on only summarily in

the Plaintiffs’ motion: the fact that the Plaintiffs’ associational freedoms are violated by the

mandatory membership requirement even aside from whatever expressive, political, or

ideological activities that the Bar may engage in. Although most freedom of association claims

are made in conjunction with a plaintiffs’ objection to the speech in which an organization

engages—as is true here—the freedom of association is a distinct constitutional right, over and

above the freedom of speech (or the freedom not to speak). This Court, therefore, need not

examine the nature of the Bar’s expressive activities or the amount or degree of them, in order to

grant the Plaintiffs the relief they seek—because being compelled to join the Bar is itself an

intrusion on their associational rights. The proposed amicus brief examines this matter in detail

with citations to support the motion of the plaintiffs.

                                                  2
   Case 1:19-cv-00219-LY Document 24 Filed 04/25/19 Page 4 of 5



                                 CONCLUSION

The motion for leave to file should be granted.




RESPECTFULLY SUBMITTED this 25th day of April, 2019 by:


                              /s/ Matthew R. Miller
                              Matthew R. Miller
                              Scharf-Norton Center for Constitutional Litigation
                              at the GOLDWATER INSTITUTE

                               Attorneys for Amicus Goldwater Institute




                                         3
          Case 1:19-cv-00219-LY Document 24 Filed 04/25/19 Page 5 of 5



                           CERTIFICATE OF SERVICE
       Document Electronically Filed and Served by ECF this 25th day of April 2019 to:

 William S. Consovoy                           Thomas S. Leatherbury
 Jeffrey M. Harris                             VINSON & ELKINS
 Cameron T. Norris                             Trammell Crow Center
 Samuel D. Adkisson                            2001 Ross Ave., Ste. 3900
 CONSOVOY McCARTHY PARK PLLC                   Dallas, TX 75201
 3033 Wilson Boulevard, Suite 700              tleatherbury@velaw.com
 Arlington, VA 22201                           Counsel for Defendants
 cam@consovoymccarthy.com
 Counsel for Plaintiffs




/s/ Matthew R. Miller
Matthew R. Miller




                                           4
